DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2020 and 12/23/2021 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramoto et al. (2014/0124812).							Re claim 1, Kuramoto teaches a method of manufacturing a light emitting device (Figs. 1A-B) comprising:											providing a wiring substrate (20) on which a light emitting element (10) and a frame body (25) surrounding the light emitting element (10) are disposed;			forming a support column member (33) in contact with at least one of an inner peripheral surface (Fig. 1B) and a top surface (Fig. 1A) of a corresponding portion of the frame body (25), an outermost edge of the support column member (33) being positioned at a same position or inwardly of an outermost edge of the frame body (25) in a top plan view (Figs. 1A-B); and									forming a light-transmissive member (40) at least partially in contact with the frame body (25) and the support column member (33) with at least a part of the light-transmissive member (40) being positioned above the frame body (25) and the support column member (33).
Re claim 4, Kuramoto teaches the method of manufacturing a light emitting device according to claim 1, wherein the forming of the support column member (33) includes forming the support column member in a tapered cross-sectional shape (Fig. 1B).
Re claim 5, Kuramoto teaches the method of manufacturing a light emitting device according to claim 1, wherein the forming of the light-transmissive member (40) includes forming the light-transmissive member (40) to cover at least a part of the support column member (Fig. 1B).
Re claim 6, Kuramoto teaches the method of manufacturing a light emitting device according to claim 1, wherein the providing of the wiring substrate (20) includes providing a base member (30) and forming the frame body (25) on the base member (30).
Re claim 7, Kuramoto teaches the method of manufacturing a light emitting device according to claim 1, wherein the providing of the wiring substrate (20) includes providing the wiring substrate (20) integrally formed [43] with the frame body (25).
Claim(s) 11, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramoto et al. (2014/0124812).
Re claim 11, Kuramoto teaches a light emitting device (Figs. 1A-B) comprising:		a wiring substrate (20) including a frame body (25);						a light emitting element (10) disposed on the wiring substrate (20) and surrounded by the frame body (25) in the top view (Fig. 1B);						a support column member (33) in contact with at least one of an inner peripheral surface (Fig. 1B) and a top surface (Fig. 1A) of a corresponding portion of the frame body (25), an outermost edge of the support column member (33) being positioned at a same position or inwardly of an outermost edge of the frame body (25) in a top plan view (Fig. 1A); and
a light-transmissive member (40) at least partially in contact with the frame body (25) and the support column member (33) with at least a part of the light-transmissive member (40) being positioned above the frame body (25) and the support column member (33).
Re claim 14, Kuramoto teaches the light emitting device according to claim 11, wherein the support column member (33) has a tapered cross-sectional shape (Fig. 1B).													Re claim 15, Kuramoto teaches the light emitting device according to claim 11, wherein the light-transmissive member (40) covers at least a part of the support column member (33).
Re claim 16, Kuramoto teaches the light emitting device according to claim 11, wherein the wiring substrate (20) includes a base member (30) and the frame body (25) is disposed on the base member (30).
Re claim 17, Kuramoto teaches the light emitting device according to claim 11, wherein the frame body (25) is integrally formed [43] with the wiring substrate (20).
Re claim 19, Kuramoto teaches the light emitting device according to claim 11, wherein the light-transmissive member (40) has a refractive index [44] different from a refractive index [47] of the support column member (33).
Re claim 20, Kuramoto teaches the light emitting device according to claim 11, wherein the light-transmissive member (40) has a refractive index [44] higher than a refractive index [47] of the support column member (33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (2014/0124812) in view of Bergmann et al. (2016/0149104).		Re claim 2, Kuramoto teaches the method of manufacturing a light emitting device according to claim 1. 								Kuramoto does not explicitly teach wherein the frame body contains a light reflecting material.
Bergmann teaches a method of manufacturing a light emitting device (Fig. 4) providing a wiring substrate (240B) on which a light emitting element (100) and a frame body (240) surrounding the light emitting element (100) are disposed. Bergmann further teaches wherein the frame body (240) contains a light reflecting material [65].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Kuramoto as taught by Bergmann since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (2014/0124812) in view of Bergmann et al. (2016/0149104).
Re claim 12, Kuramoto teaches the light emitting device according to claim 11.	Kuramoto does not explicitly teach wherein the frame body contains a light reflecting material.
Bergmann teaches a light emitting device (Fig. 4) providing a wiring substrate (240B) on which a light emitting element (100) and a frame body (240) surrounding the light emitting element (100) are disposed. Bergmann further teaches wherein the frame body (240) contains a light reflecting material [65].					Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Kuramoto as taught by Bergmann since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Allowable Subject Matter
Claims 3, 8-10, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 3, Kuramoto teaches the method of manufacturing a light emitting device according to claim 1, 									yet remains explicitly silent to wherein the forming of the support column member includes forming the support column member using a light-transmissive resin.
Claim 8 is objected to for at least depending from objected claim 3.
Claim 9 is objected to for at least depending from objected claim 3.
Claim 10 is objected to for at least depending from objected claim 3.		Re claim 13, Kuramoto teaches the light emitting device according to claim 11,	yet remains explicitly silent to wherein the support column member is formed of a light-transmissive resin.										Re claim 18, Kuramoto teaches the light emitting device according to claim 11,	yet remains explicitly silent to wherein the light-transmissive member is formed of the same material as the light-transmissive resin of the support column member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S BOWEN/Examiner, Art Unit 2897    
                                                                                                                                                                                                    /Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/1/22